Per Curiam.
This is an application for a rehearing. A complaint was made against Mr. Feinberg for unprofessional conduct. It arose from the payment to Mr. Feinberg of the sum of $500. Mr. Feinberg contended that this sum was paid him to defend one William Stasilitis, arrested upon a charge of robbery. Stasilitis claimed that the money was paid for the purpose of obtaining bail, and if bail was not required, then it was to be returned to him. No bail was required as Stasilitis, at a hearing, was discharged. The complaint was heard before the bar examiners, and in their report they recommended that Mr. Feinberg be for a time suspended from the practice of the law. After an examination of the record by *1001this court, Mr. Feinberg was suspended from the practice of the law for a j'ear. The decision was based principally upon testimony as to the ignorance of Stasilitis, of which it was claimed that advantage had been taken. Mr. Feinberg bowed to the decision of the court. The year of suspension has passed. Mr. Feinberg now presents to the court evidence which he contends he was unable to produce before to the effect that Stasilitis, instead of being a poor ignorant foreigner, was a gambler, well informed as to the criminal machinery, and lias been convicted of crime since the making of the complaint against Mr. Feinberg. Mr. Feinberg argues that the statements of Stasilitis regarding the transaction in which he became involved with Stasilitis were false.
In view of the fact that the period of suspension has expired, we can see no useful purpose in granting the application for a rehearing. Had the evidence now produced been available and produced at the original hearing, our decision would have been one which would have sustained the contention of Mr. Feinberg respecting the transaction.